Name: Commission Regulation (EEC) No 1007/92 of 23 April 1992 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 July to 30 September 1991
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  fisheries
 Date Published: nan

 24. 4. 92 Official Journal of the European Communities No L 106/9 COMMISSION REGULATION (EEC) No 1007/92 of 23 April 1992 providing for the grant of compensation to producers' organizations in respect of tuna delivered to die canning industry during the period 1 July to 30 September 1991 of Regulation (EEC) No 3687/91 for one species and the third indent for the other species, the total quantities of these products should therefore be limited to those eligible for compensation and the quantities granted to each producers' organization concerned should be deter ­ mined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (3), the granting of compensation for the products in question should be decided for the period from 1 July to 30 September 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 20 (10) thereof, Whereas the compensation referred to in Article 20 of Regulation (EEC) No 3687/91 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 July to 30 September 1991 , both the average quarterly market price and the free-at-frontier price referred to in Article 20 of Regulation (EEC) No 3687/91 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3551 /90 of 20 November 1990 fixing, for the 1991 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 (2); Whereas the quantities eligible for compensation, within the meaning of Article 20 of Regulation (EEC) No 3687/91 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in para ­ graph 4 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory are, in the case of albacore higher than those sold and delivered during the same quarter of the preceding three fishing years and for yellowfin weighing not more than 10 kg, to 110 % of the quantities sold and delivered during the same quarter of the fishing years 1984 to 1986 ; whereas these quantities exceed the limits set in the second indent of Article 20 (4) Article 1 The compensation referred to in Article 20 of Regulation (EEC) No 3687/91 shall be granted for the period 1 July to 30 September 1991 , in respect of the products listed and within the limits set out below : (ECU/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 20 (3) of Regulation (EEC) No 3687/91 Yellowfin tuna, whole, weighing more than 10 kg 128 Yellowfin tuna, whole, weighing not more than 10 kg 103 Skipjack or stripe-bellied tuna, whole 80 Albacore, whole 111 (') OJ No L 354, 23 . 12. 1991 , p. 1 . (2) OJ No L 346, 11 . 12. 1990, p . 6. O OJ No L 225, 3 . 8 . 1989, p. 33. No L 106/10 Official Journal of the European Communities 24. 4. 92 2. The total quantities of yellowfin weighing not more than 10 kg and of albacore shall be allocated among the producers' organizations concerned in accordance with the Annex hereto. Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited as follows : Yellowfin tuna, whole, weighing more than 10 kg : 16 502 tonnes Yellowfin tuna, whole, weighing not more than 10 kg : 3 313 tonnes Skipjack or stripe-bellied tuna, whole : 14159 tonnes Albacore, whole : 68 tonnes Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. &gt; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1992. For the Commission Manuel MARlN Vice-President 24. 4. 92 Official Journal of the European Communities No L 106/11 ANNEX Allocation among the producers' organizations of the quantities of certain species and presenta ­ tions of tuna that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 20 (6) of Regulation (EEC) No 3687/91 1 . Yellowfin tuna weighing not more than 10 kg (tonnes) I Quantities that may be eligible for the allowance Producers' organization at 100 % (Article 20 (6), first indent) at 95 % (Article 20 (6), second indent) at 90 % (Article 20 (6), third indent) Total quantities Organization de Productores Asoci ­ ados de Grandes Congeladores (Opagac) 1 711 171 421 2 303 Organization de Productores de TÃ ºnidos Congelados (Optuc) 744 74 183 1 001 Organisation de producteurs de thon congelÃ © (Orthongel) 9   9 Total 2 464 245 604 3 313 2. Albacore (tonnes) I Quantities that may be eligible for the allowance Producers' organization at 100 % (Article 20 (6), first indent) Total quantities Organization de Productores Asoci ­ ados de Grandes Congeladores (Opagac) 30 30 Organizaci6n de Productores de TÃ ºnidos Congelados (Optuc) 2 2 Organisation de producteurs de thon congelÃ © (Orthongel) 36 36 Total 68 68